Opinion by
Rice, P. J.,
What we have said in the case of Com. v. Beard, ante, p. 319, as well as what is contained in the opinion of the learned judge below, applies to this appeal also.
All of the assignments of error are overruled. The judgment is affirmed, and the record is remitted to the' court of quarter sessions of Berks county with direction that the judgment be fully carried into effect, and to that end it is ordered that the defendant, Penrose W. Hawman, forthwith appear in that court, and that he be by that court committed to serve and comply with such part of his sentence as had not been performed at the time this appeal was made a supersedeas.